Title: To James Madison from David Bailie Warden, 21 July 1812
From: Warden, David Bailie
To: Madison, James


Sir,
Paris, 21 July, 1812
I have the honor to send you a Brochure “on the principles, and laws of armed neutrality,” of which the contents, from particular circumstances, are highly interesting to the United States.
The Head quarters of the Emperor of France are already Twenty leagues beyond Wilnaw. It is generally believed, that Russia will make but a feeble resistance against his immense army, supported by Austria, Poland, Prussia, Turkey, and the Confederation of the Rhine.
May I take the liberty, Sir, of requesting you to present my respects to Mrs. Madison, and Mr Coles, your Secretary. I am, Sir, with profound respect your most obedt and very humble Servant
David Bailie Warden
 